Citation Nr: 1813926	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to August 1945.  His military decorations include two Bronze Stars and a Purple Heart for injuries sustained on August 2, 1944, while serving in France.  He passed away in December 1999, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision issued by the Department of Veterans Affairs (VA).  Jurisdiction over the appellant's claim is with the Pension Management Center in St. Paul, Minnesota.

In August 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2017).  An opinion was received in December 2017 and, that same month, the Board provided the appellant with a copy of the opinion.  In December 2017 and January 2018, the appellant and her representative submitted additional argument.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The Veteran died in December 1999, and the official death certificate lists the immediate cause of death as carcinomatosis due to carcinoma of the bladder.   

2.  There is no competent evidence of record demonstrating a relationship between the cause of the Veteran's death and his military service, to include retained bullet fragments associated with a gunshot wound sustained in August 1944.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1310 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for the cause of the Veteran's death.  The evidence of record shows that the Veteran sustained a gunshot wound to his right hip while serving in France in August 1944, and the appellant alleges that the Veteran's bladder cancer developed as a result of a retained bullet fragments associated with that gunshot wound.  At the time of death, the Veteran was service-connected for gunshot wound, moderately severe, muscle group XVII. His death certificate lists the immediate cause of death as carcinomatosis due to carcinoma of the bladder.  

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the veteran's death. 38 U.S.C. § 1310 (2014); 38 C.F.R. § 3.312(a) (2017).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(3).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
      
The Veteran's service treatment records confirm that he sustained a gunshot wound from a machine gun on August 2, 1944.  An October 1944 service treatment record notes that the bullet was made of lead and that it was lodged against the right side of his sacrum.

Post-service treatment records demonstrate that the Veteran was underwent an ileo conduit urinary diversion and radical prostatocystectomy following by radiation to the bladder bed in 1975.  Treatment records contemporaneous to his death confirm that service-related bullet fragment was still lodged in his spine.
      
In support of her claim, the appellant identified a number of articles discussing the long-term complications associated with retained bullet fragments and lead ammunition.  

In June 2016, the appellant submitted a statement from Dr. Ronald Roth who stated that the Veteran's bullet fragments would likely have carried fragments of the environment into his tissue; however, because the exact content and manufacturing conditions of the enemy ammunition could not be known and because the parts of the environment that would have been carried into the wound could not be known, he could not say with certainty that the retained fragments were not a contributing cause of his bladder cancer.
      
In December 2016, VA obtained a medical opinion.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's retained bullet fragment contributed substantially to his bladder cancer.  The examiner highlighted the Veteran's other risk factors, such as age, a history of smoking, and his sex.  The examiner stated that the there was no evidence that the Veteran was exposed to radiation or that the bullet fragment carried harmful substances.  The examiner then discussed a study that evaluated wound fragments and the chemical composition of those fragments; however, the examiner noted that the study did not report if those fragment were World War II fragments.

Along with her January 2017 notice of disagreement, the appellant once again submitted articles discussing the long-term complications associated with retained bullet fragments and lead ammunition.

In the June 2017 appellate brief, the appellant's representative highlighted a number of articles that discussed the relationship between retain bullet fragments and the development of bladder cancer.

Following the Board's August 2017 request, a VHA opinion was received in October 2017.  The opinion provider noted the Veteran's in-service gunshot wound in August 1944, and the retained lead fragments lodged against his sacrum.  The opinion provider also noted his post-service treatment for bladder cancer, including an ileal conduit, radical prostatocystectomy, and radiation, and that bladder cancer was listed as an immediate cause of death.  Ultimately, the opinion provider opined that the Veteran's retained lead fragments were less likely than not the cause or a contributor to his development of bladder cancer.  The opinion provider noted that, while it was possible for long term exposure to lead could cause local irritation and inflammation in the adjacent tissue, and that there were case reports of cancer of the lung and bone developing in tissue hosting bullet fragments, one would need to prove a systemic lead toxicity effect to relate lead fragments in the development of bladder cancer.  The opinion provider noted that the Veteran's had other risk factors, such as smoking and age, which could account for the development of bladder cancer.  Moreover, the opinion provider noted that there was no evidence of association and presence of any other harmful contributor substance involved with the fragments.  Thus, the opinion provider concluded that there was no evidence demonstrating that the retained fragments could have been a contributory cause of the Veteran's death.  The opinion provider also opined that the Veteran's cause of death was not likely bladder cancer, given that he survived twenty four years.  Instead, the opinion provided stated that his carcinomatosis and death was likely secondary to undiagnosed cancer of the kidney, ureter, or urethra.

In response to the October 2017 opinion, the appellant's representative once again highlighted a number of articles that discussed the relationship between retain bullet fragments and the development of bladder cancer.  The representative also challenged the opinion provider's conclusion that the Veteran's history of smoking was a risk factor for the development of bladder by citing a number of articles.
Based on the foregoing, the Board finds that a preponderance of the evidence is against the appellant's claim.

Initially, with regard to Dr. Roth's June 2016 opinion, the Board finds that the statement is too speculative.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive).  

The only competent and probative evidence of record that addresses a relationship between the Veteran's retained bullet fragments associated with a gunshot wound sustained in August 1944 and his cause of death is the October 2017 VHA opinion.  As noted above, the opinion provider concluded that the Veteran's retained lead fragments were less likely than not the cause or a contributor to his development of bladder cancer.  The opinion provider's rationale included a discussion of the Veteran's pertinent history, as well as a discussion concerning the medical relationship between retained lead fragments and the development of cancer.   The Board accords great probative weight to this opinion as the opinion provider clearly reviewed the claims file, recounted the Veteran's pertinent medical history, addressed the pertinent medical questions at hand, and provided a fully explained rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the appellant and her representative have identified and submitted a number of medical articles, including articles that discuss the relationship between retain lead fragment and the development of cancer, the Board notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  More importantly, as noted above, the current evidence of record does not demonstrate that the Veteran's death is in anyway connected to either his military service or his service-connected disability.  The expert opinion obtained references articles of a similar nature, but still found it appropriate to find against a connection.  Therefore, the articles are not considered to be evidence sufficient to support the grant of service connection for the cause of the Veteran's death.

Finally, the Board acknowledges the lay statements of record contending that the Veteran's death was related to the retained bullet fragments associated with his in-service gunshot wound, including statements from the appellant and her representative.  Despite these contentions, they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The questions of whether there is a relationship between retained lead bullet fragments and the development of bladder cancer, as well as the other risk factors associated with the development of bladder cancer aside from his retained lead bullet fragments, involve a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the cause of the Veteran's death requires a specialized understanding of the medical nature and pathology of his disabilities, which neither the appellant nor her representative have been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, these lay statements are afforded no probative value.
In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's retained bullet fragments and his death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for cause of death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


